Citation Nr: 0533426	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-20 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty for more 
than 30 years, from September 1965 to September 1995.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which, in pertinent part, denied service connection 
for bilateral knee pain.  [While the veteran submitted a 
notice of disagreement with regard to the issue of 
entitlement to service connection for a heart problem (also 
denied in the February 2002 rating decision), and a statement 
of the case was issued with regard to that matter, the 
veteran confined his appeal to the issues listed above in his 
May 2004 VA Form 9 pertaining only to these matters.]  

In June 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing held at 
the Portland RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he developed arthritis in both 
knees during his 30 years of active duty service.  In 
statements from the veteran and his wife, and in testimony 
during his June 2005 hearing, it is asserted that the veteran 
had bilateral knee problems in the closing years of his 
lengthy military career.  He stated that the pain was 
particular bothersome during periodic tests for physical 
proficiency, and he noted that he took a good deal of Motrin 
and aspirin to address the knee pain at that time.  Service 
medical records do not show any treatment for knee problems; 
however they do document treatment in 1995 for 
gastrointestinal bleeding related to Motrin and aspirin use.  

While it does not appear that the he was treated for knee 
problems during service, or that evaluation of the lower 
extremities on the August 1995 separation examination 
revealed any knee abnormalities, the veteran (a psychiatrist 
with some medical training) did report "intermittent 
arthritic pain" in both knees on his August 1995 report of 
medical history prior to separation.  Additionally, in the 
physician's summary on that same report of medical history, 
the physician noted left knee pain.    

Subsequent to service the veteran had private treatment for 
knee problems (reported to include osteoarthritis) in the 
spring of 1999.  Records of his earliest post-service knee 
treatment are not on file.  By September 2000, the veteran 
underwent his first left knee operation to address varus 
osteoarthritis with a medial meniscus tear.  The operative 
report revealed findings including bone on bone in the medial 
compartment with a complex tear of the medial meniscus.  He 
subsequently underwent a similar operation on the right, and, 
in the years thereafter, total knee replacements bilaterally.  
No orthopedic specialist, VA or otherwise, has commented on 
the etiology of the veteran's bilateral knee arthritis.   

In light of the veteran's 30 years of service, the documented 
reports of knee problems at separation, and findings of 
severely deteriorated (bone on bone) and arthritic knees in 
the years shortly after service, the veteran should be 
afforded a VA examination to determine the likelihood that 
his knee problems had their onset during service.  Prior to 
any examination, any outstanding records of pertinent 
treatment should be obtained.

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should ask the veteran to 
identify all medical care providers who 
treated him for right or left knee 
problems since his separation from 
service, then, with any necessary 
assistance from the veteran, the RO 
should obtain any pertinent records 
outstanding.  Of particular note are any 
records of knee treatment the veteran 
received in 1999 (or earlier) from Dr. 
JB. or any other provider.  

2.  Thereafter, the RO should arrange for 
an orthopedic examination to ascertain 
the nature and etiology of the bilateral 
knee disorders that resulted in the total 
knee replacements.  Any indicated tests 
or studies, must be conducted.  The 
veteran's claims folder must be available 
to, and reviewed by, the examiner.  Based 
on examination of the veteran and careful 
review of the record (including the 
medical findings noted above), the 
examiner should: (A) identify the knee 
disorder(s) that resulted in the 
veteran's total knee replacements; and 
(2) opine whether such bilateral 
disorder(s) were, at least as likely as 
not, related to his 30 years of active 
duty service.  The examiner should 
explain the rationale for any opinion 
given.

3.  Thereafter, the RO should review all 
evidence of record and readjudicate the 
claims for service connection.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and given the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant until he is 
notified.

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide these claims.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


